Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are bolded below:
A polishing plate guide supporting portion (..) for movably supporting the polishing plate (…) to apply pressure to the holding portion. This recitation is in claims 1 and 2. 
When looking to the specification, the polishing plate guide supporting portion is described to be element 31. Element 31 is configured to apply polishing pressure with respect to posts 9, which are the holding portion. The polishing plate guide supporting portions has thrust ring 33 and axial movement guide 35. Please see Specification paragraphs [0058]-[0062], as well as [0370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A pressing drive source for adjustably outputting a driving force to apply the polishing pressure. This recitation is in claims 1 and 2. 
When looking to the specification, the pressing drive source is described to be a stepping motor or servomotor to control position and load, pressive drive sources capable of adjusting output, an air drive and a hydrostatic drive; please see [0047], [0309], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A pressing force transmission mechanism for transmitting the driving force output from the driving source as a pressing force in an axial movement direction of the polishing plate via the polishing plate guide supporting portion. This recitation is in claims 1 and 2. 
When looking to the specification, the pressing force transmission mechanism is described to be element 21. Thrust ring 33 serves as a part of the pressing force transmission mechanism, fixed to the splined shaft 35. The pressing force is transmitted from the end of splined shaft, functioning as a part of the pressing force transmission mechanism. See paragraphs [0049], [0060-0068], [0283-0284], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A drive source to rotate the polishing drive shaft. This recitation is in claim 2. 
When looking to the specification, the drive source is described to be a motor, elements 11 or 13, see paragraph [0045]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
An axial movement guide for transmitting the pressing force. This recitation is in claim 4. 
When looking to the specification, the axial movement guide is described to be elements (35); see [0062-0064], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A direct motion mechanism, which includes a direct motion member which performs linear movement and a linear motion guide for supporting the direct motion member. This recitation is in claim 5. 
When looking to the specification, the direct motion mechanism is described to be element 57, which includes direct motion member 61 and linear motion guide 63. Direct motion member 61 has a pair of arms which have respective cam follower support portions, wherein linear motion guide may be formed by a ball spline, a ball bush, a linear bush, a cross roller, a linear guide, guide rails, or the like. Please see paragraphs [0090-0093], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A holding portion guiding support part for movably supporting the holding portion on a base portion to apply polishing pressure. The holding portion guiding support has axial movement guides each joined to a post. This limitation is recited in claim 8. 
When looking to the specification, the holding portion guiding support part is described to be element 161. The holding portion guiding support is configured to allow posts 9F to move with respect to the polishing plate so as to apply polishing pressure. See paragraphs [0285-0287], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A pressing drive source for adjustably outputting a driving force. This limitation is recited in claim 8. 
When looking to the specification, the pressing drive source is described to be a stepping motor or servomotor to control position and load, pressive drive sources capable of adjusting output, an air drive and a hydrostatic drive; please see [0047], [0309]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A pressing force transmission mechanism for transmitting the driving force output from the pressing drive source as a pressing force. This limitation is recited in claim 8. 
When looking to the specification, the pressing force transmission mechanism is described to be element 21, wherein post 9 serves as a portion of the mechanism, so as to transmit the pressing force [0287-0290] and [0292-0293], and the cam structure 83F is configured to transmit the pressing force in the axial movement direction [0297], similar to that of embodiment 1 [0300-0301]. Examiner notes there are alternative embodiments which use equivalent structures, i.e. versions 21, 21A, 21G, 21H, 21I; see [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Axial movement guides of the holding portion guiding support part for attaching a polishing jig, for transmitting the pressing force. This limitation is recited in claim 8.
When looking to the specification, the axial movement guides are described as elements 9Fa in [0298-0300], [0303], or in the alternative form described in [0312], [370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A direct motion mechanism, which includes a direct motion member which performs linear movement and a linear motion guide for supporting the direct motion member. This recitation is in claim 9. 
When looking to the specification, the direct motion mechanism which includes direct motion member and linear motion guide is described to be elements 57, 61, as described in [0292], [0298], [0301-0303], or in the alternative form described in [0312], [370].  This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A wedge mechanism which performs a wedge effect for transmitting a force. This limitation is recited in claim 11. 
When looking to the specification, the wedge mechanism is described to be element 59, as described in [0339]-[0341], [0346], [0355], [0359].  Examiner notes there are alternative embodiments which use equivalent structures, i.e. versions 59, 59H, 59I; see [0370]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A controller for controlling the pressing drive source. This limitation is recited in claim 16. 
When looking to the specification, the controller is described to be element 22 or 22G, see [0370], which may be formed by a microcomputer which has MPU, ROM, RAM, and the like; see [0050-0050], [0105], [0182]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 2, Saito (US 4914867) is considered the closest prior art. Saito discloses an end face polishing machine for optical fiber ferrules (Col. 1, lines 8-11), a bearing portion (see bearings 213, 215; see Col. 7, lines 37-40; Col. 5, lines 33-47) for allowing the polishing plate (20, 224; see Col. 7, lines 53-66) to rotate relatively around the polishing drive shaft (212) and to move relatively to the polishing drive shaft in an axial direction (Col. 11, line 56-Col. 12, line 3; see also Figures 14 and 17 and the deviation at the bottom of the shaft; Col. 8, lines 4-18);  
10a polishing plate guide supporting portion movable only in an axial movement direction of the polishing plate (202, 209; see Col. 7, lines 26-36; Col. 11, lines 40-53) for movably supporting the polishing plate on a base portion (5, 205) to apply the polishing pressure to the holding portion by allowing the polishing plate to move in the axial direction (wherein the frame 202 is cylindrical and is received in fixed guide 204 for vertical sliding movement along the axis thereof, see Col. 7, lines 10-15, i.e. there is movement only in the axial direction). 
However, although Saito discloses that there is a spring mechanism which urges the frame upwardly to bring the support plate into engagement with the abutment (Col. 11, lines 45-53), and as a result the polishing film (224) is brought into engagement with the lower end of the connectors, Saito does not disclose, teach, or suggest the pressing drive source and a pressing force transmission mechanism disposed in and functioning as required by the claim, including the corresponding structure as identified above and its equivalents, in combination with the additional elements of the claim. The combination of elements as required by the claimed combination, including the identified structure and equivalents, could not be reasonably found in the prior art. Furthermore, in consideration of the corresponding structure identified in the 112(f) claim interpretation, the spring structure of Saito could not be considered an equivalent element for performing the claimed function, as the prior art elements do not perform an identical function in the claim in substantially the same way; see MPEP 2183.  
Regarding claim 8, Moulin (US 5038524) discloses an end face polishing device for optical fiber ferrule (see Abstract), comprising a holding portion guiding support for movably supporting the holding portion to move in the axial direction (see fixture 19 for retaining termini, provided with fixture bearing assembly 21; see Col. 7, lines 26-40), and a pressing drive source for adjustably outputting a driving force (see Col. 8, lines 1-16). 
However, similar to the reasons for allowance of claims 1 and 2 in view of Saito, Moulin does not disclose, teach, or suggest a pressing force transmission mechanism, axial movement guides each joined to a post for attaching a polishing jig, the axial movement guides movably supported so as to serve as a part of the pressing force transmission mechanism, disposed in and functioning as required by the claim, including the corresponding structure as identified above and its equivalents, in combination with the additional elements of the claim. The combination of elements as required by the claimed combination, including the identified structure and equivalents, could not be reasonably found in the prior art. Furthermore, in consideration of the corresponding structure identified in the 112(f) claim interpretation, although Moulin discloses a type of cam mechanism (146’), the structure of Moulin does not perform the claimed function in substantially the same way; see MPEP 2183. 
Claims 3-7 and 9-16 are allowed due to their dependency from an allowable base claim. 
The combination of elements as disposed in and functionally required by the claims, in combination with the corresponding structure identified in the 112(f) interpretations, is neither anticipated by nor rendered obvious by the prior art. For these reasons, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below references do not provide disclosures or teachings that are considered more relevant than those discussed above. 
Matsui (US 6945860); see Figure 4A.
Zhang (US 7491114); see Figure 2. 
Yamada (US 20030036342); see Abstract, and elements 50 and 55.
Takashi (US 6077154); see Figure 1. 
Matsuoka (US 5458531); see Figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723